Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 18 April 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. 
Although Applicant has not elected a single species from Species a) and another single species from Species b), given that 1) this non-response does not materially affect the number of claims under examination and 2) the PTO’s guideline on compact prosecution, all of claims 20-34 are examined on the merits below.  Applicant is considered to have elected under Species a) that species corresponding to a triple glazing wherein the UV-reflecting coating is located on S1 and under Species b) that species corresponding to spacer and/or edge seal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-33 and claim 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 20 and 34 recite “the originally deposited UV reflecting coating”, and there is insufficient antecedent basis for such a limitation, for the claims do not respectively set forth an originally deposited UV reflecting coating.  For prior art rejections below, it is presumed that the independent claims each require a multilayered UV reflecting, which has a first area (non-patterned area) having greater number of layers as compared to a second area (patterned area).
As claims 21-33 depend on claim 20, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 20, claims 21-33 are also held to be rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2017/011268 A1 (referenced below using its counterpart publication, U.S. 2018/0173071 A1, “Matthew”; both versions of the reference of record).
Considering claim 34, Fig. 4Y of Matthew shows an insulated glazing having all of the arrangement of layers required in claim 34 (including three panes of glass 402a, 402b, and 402c; two of which laminated together via an adhesive 435 to form a laminated glazing subportion of the insulated glazing proximal to the exterior, wherein the laminated glazing subportion is spaced from the third pane of glass 402c).  Furthermore, the patterned UV reflecting coating 405 may take on the patterned configuration as claimed, wherein removal of certain parts of the coating is effected by etching (id. ¶ 0102 and 0106), thereby resulting in the configuration of, inter alia, Figs. 5B, 5D, and 5E of Matthew.  Given that these specific embodiments of the patterned UV reflecting coating is disclosed with sufficient specificity, Matthew is considered to have anticipated claim 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 21, and 27-29 are rejected under 35 U.S.C. 103 as obvious over WO 2017/011268 A1.
Considering claim 20, Fig. 4Y of Matthew shows an insulated glazing having all of the arrangement of layers required in claim 20 (including three panes of glass 402a, 402b, and 402c; two of which laminated together via an adhesive 435 to form a laminated glazing subportion of the insulated glazing proximal to the exterior, wherein the laminated glazing subportion is spaced from the third pane of glass 402c).  Matthews is analogous, as it is from the same field of endeavor as that of the instant application (patterned UV reflecting coating used in glazings).  While in this embodiment, a low-e coating is not expressly disclosed to be adjacent the surface of the laminated glazing subportion adjacent to the inter-glazing space, such an arrangement is obvious in view of broader teachings of Matthew (Matthew ¶ 0081 and 0090-0091).  Furthermore, the patterned UV reflecting coating 405 may take on the patterned configuration as claimed, wherein removal of certain parts of the coating is effected by etching (id. ¶ 0102 and 0106), thereby resulting in the configuration of, inter alia, Figs. 5B, 5D, and 5E of Matthew.  Lastly, Matthew discloses that the patterned UV reflecting coating may be made from various metallic oxides (id. ¶ 0053), which means that it contains no metallic IR reflecting layers.  The features of claim 20 are thus rendered obvious.  As the scope of claim 20 falls entirely within that of claim 34, claim 34 is also rendered obvious.

    PNG
    media_image1.png
    825
    648
    media_image1.png
    Greyscale

Considering claim 21, as both the non-etched regions and regions formed by etching are formed of the same type of oxide (e.g. TiOx), it stands to reason that both regions have respective surface energies that are substantially similar.
Considering claims 27-29, panes 402b and 402c are spaced apart using spacer, wherein argon fills the space between the two panes (id. ¶ 0079-0083).

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/011268 A1, as applied to claim 20 above, and further in view of U.S. 2015/0345206 A1 (“Vikor”, cited in IDS).
Considering claim 22-26, the features recited in these claims are all well-known in the art.  Specifically, the arrangement of alternating high- and low-refractive index layers to form a UV reflecting coating results in the coating having the properties required in claims 22-24 are known (Vikor e.g. ¶ 0026-0029), and silver-based low-emissivity coatings such as those required by claims 25 and 26 are also known (id. ¶ 0020 and 0024).  Vikor is analogous, as it is from the same field of endeavor as that of the instant application (coatings applied to glazings).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have adopted the features of coatings in Vikor to Matthew, as Vikor is considered to have demonstrated that these features are well-known in the art.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/011268 A1, as applied to claim 20 above, and further in view of U.S. 2016/0096344 A1 (“Kurihara”).
Considering claims 31-33, the features recited in these claims are all well-known in the art.  For instance, usage of a PVB interlayer having thickness of 0.1 to 1.0 mm (with the most common thickness being 0.76 mm) and spacers having thickness ~9 mm in a insulated glazing having a laminated glazing portion is well-known; see Kurihara ¶ 0044-0048 and 0087-0092.  Kurihara is analogous, as it is from the same field of endeavor as that of the instant application (insulated glazing).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have adopted the interlayer and spacers as discussed above in forming the insulated glazing of Matthew, as Kurihara is considered to have demonstrated that these features are well-known in the art.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
	
Claims 20 and 26 are rejected under 35 U.S.C. 103 as obvious over WO 2016/198901 A1 (cited in IDS, referenced below using its counterpart publication U.S. 2018/0222793 A1 “Ridealgh”).
Considering claims 20 and 26, Ridealgh discloses an insulated glazing that may comprise a laminated glazing portion spaced apart from another glazing pane, wherein located upon surface #1 of the glazing (viz. the exterior facing surface) is a composite coating of an anti-reflective coating and a UV reflective coating over the anti-reflective coating (Ridealgh ¶ 0079 and 0083).  Ridealgh is analogous, as it is from the same field of endeavor as that of the instant application (insulated glazing, in particular one having a UV reflective coating).  Given the express disclosure of ¶ 0083 of the reference, a combination of the features from ¶ 0079 and 0083 of the reference is considered obvious, thereby resulting in a laminated glazing portion (made of two glass substrates and an interlayer) and a third glazing pane spaced apart from the laminated glazing portion.  Ridealgh further discloses that a low-E coating may be located on the surface of the exterior side pane adjacent to the air space (e.g. id. ¶ 0046), thereby reading on the limitation re: the claimed low-E coating.  As the combination of the anti-reflective coating and the UV reflective coating is shown to be patterned (e.g. id. Figs. 4-5), and as the material used to constitute the anti-reflective coating is known to exhibit UV reflectivity (e.g. tin oxide per id. ¶ 0024), the combination of the anti-reflective coating and the UV reflective coating is considered to read on the claimed patterned UV reflecting coating.  Ridealgh renders obvious claim 20.
Considering claim 26, given that at least the layer of tin oxide covers is located in areas having no additional UV reflective coating deposited thereupon and in areas having additional UV reflective coating deposited thereupon, and as the layer of tin oxide is deposited immediately upon an underlying glass substrate, Ridealgh reads on claim 26.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781